       January 22, 2020
       VIA ECF
       Honorable Paul A. Engelmayer
       United States District Court
       Southern District of New York
       40 Foley Square, Room 2201
       New York, New York 10007
       Re:      Vivian Xiang v. Eagle Enterprises, LLC, et al.
                Civ. Case No.: 1:19-cv-01752-PAE


       Dear Judge Engelmayer,

              As Your Honor is aware we represent Plaintiff in the above captioned matter. On January
       16, 2020, Your Honor issued an Opinion & Order granting in part and denying in part, Defendants’
       motion to dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).
       Pursuant to Your Honor’s decision, the Parties were directed to submit a proposed case
       management plan, consistent with the Court’s Individual Rules, by January 29, 2020.

               However, Defendants have not yet answered Plaintiff’s First Amended Complaint.
       Furthermore, as soon as Defendants answer Plaintiff’s First Amended Complaint, pursuant to this
       Court’s Second Amended Standing Administrative Order, this case should be automatically
       referred to the Southern District of New York’s Alternative Dispute Resolution program of
       mediation.

              Therefore, Plaintiff respectfully requests that Your Honor issue a deadline for Defendants
       to answer the First Amended Complaint and stay discovery until after the Parties have had the
       opportunity to mediate this case pursuant to this Court’s Second Amended Standing
       Administrative Order. We appreciate the Court’s assistance with this matter.


                                                      Respectfully Submitted,
The deadline to file a Case Management
Plan is adjourned sine die. Defendants'               ___/s/_Daniel Altaras______________
Answer to the First Amended Complaint                 Daniel J. Altaras, Esq.
is due January 31, 2020. SO ORDERED.                  DEREK SMITH LAW GROUP PLLC
                                                      Attorneys for Plaintiff

PaJA.�
 _______________________
  Hon. Paul A. Engelmayer 1/24/2020
                                                      One Penn Plaza, Suite 4905
                                                      New York, New York 10119

                   New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
             Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
                   New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                                 Website: www.discriminationandsexualharassmentlawyers.com
